DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 11/08/2021
Application claims a DP date of May 18, 2021
Claims 1, 11 and 20 are independent
Claims 1-20 are pending

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon the fact that Applicant is claiming the “use of multilevel downscaling algorithm”.  However, this algorithm is not described in the Specification in a way so as to enable one skilled in the art to use it.
Claims 2 and 12  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 2 and 12 recite “use of multilevel downscaling algorithm”.  However, this algorithm is not described in the Specification in a way so as to enable one skilled in the art to use it.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by  Applicant disclosed prior art Ilic et al. (U.S. Patent Publication Number 2020/0374455 A1).

Regarding Claims 1, 11 and 20, Ilic discloses a method for selective motion blur mitigation in a visual tracking system (Ilic in his entire disclosure provides methods of reducing camera blue caused due to motion of image capture, especially in the flowchart of Fig 27) comprising: 
accessing a first image generated by an optical sensor of the visual tracking system (In Fig 27, Ilic discloses the capture of image frame in step 2702; In ¶0057 Ilic discloses the inertial sensors 206 that maybe accelerometer or a gyroscope that tracks relative motion of the phone); 
accessing a second image generated by the optical sensor of the visual tracking system, the second image following the first image (In Fig 27, Ilic discloses the capture of image frame in step 2702; The flow chart clearly discloses the capture of frames in a loop where the second image is captured after the first); 
determining a first motion blur level of the first image (In Fig 27, step 2704 Ilic discloses about getting the current motion data; Ilic discloses the “motion blur” and methods of determining the motion blue in ¶0314); 
determining a second motion blur level of the second image (In Fig 27, step 2704 Ilic discloses about getting the current motion data; Ilic discloses the “motion blur” and methods of determining the motion blue in ¶0314; Since this step is part of a loop, it is clear that the motion blur is determined for each image that is captured); 
identifying a scale change between the first image and the second image (Ilic in ¶0314 discloses that the motion blur is identified based on the change of position relative to objects in the image frame); 
determining a first optimal scale level for the first image based on the first motion blur level and the scale change (Ilic discloses this as the “threshold level” which he disclosed in ¶0321 that an acceptable level of motion blur’; Ilic’s disclosure of “current gain” is interpreted as the “first optimal scale level”); and 
determining a second optimal scale level for the second image based on the second motion blur level and the scale change (Ilic discloses this as the “threshold level” which he disclosed in ¶0321 that an acceptable level of motion blur’; Ilic’s disclosure of “target gain” is interpreted as the “second optimal scale level”)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Ilic et al. (U.S. Patent Publication Number 2020/0374455 A1) in view of Aswin (U.S. Patent Publication Number 2019/0122378 A1).

Regarding Claims 2 and 12, Ilic discloses motion blur reduction, but fails to clearly disclose downscaling the first image using a multilevel downscaling algorithm at the first optimal scale level to generate a first downscaled image; and downscaling the second image using the multilevel downscaling algorithm at the first optimal scale level to generate a second downscaled image.
Instead in a similar endeavor, Aswin discloses downscaling the first image using a multilevel downscaling algorithm at the first optimal scale level to generate a first downscaled image; and downscaling the second image using the multilevel downscaling algorithm at the first optimal scale level to generate a second downscaled image (In Figs 5-6 and in - ¶0083, Aswin teaches depth estimation by processing an input image and down-sampling the 2D images.  In an optional step 601, the process reduces the pixel resolution by regions or selected by the sensors.  The down sampled set of images is forwarded to the auto-encoded.  Aswin also teaches performing this to pairs of multiple images with overlapping field of view, and therefore it is clear that Aswin teaches downsampling of both the first and second image).
Ilic and Aswin are combinable because both are related to electronic devices for removing or mitigating motion blur. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform down sampling of the images output from the camera as taught by Aswin in the imaging module disclosed by Ilic. 
The suggestion/motivation for doing so would have been to “speed up processing speed and to reduce the amount of time or computational resources needed” as disclosed by Aswin in ¶0081.
Therefore, it would have been obvious to combine Ilic and Aswin to obtain the invention as specified in claims 2 and 12.

Regarding Claim 3 and 13, Ilic in view of Aswin discloses further comprising: identifying a first feature in the first downscaled image; 
identifying a second feature in the second downscaled image; and matching the first feature with the second feature (Aswin: Aswin teaches this in step 603B in Fig 5 and in ¶0087 – perform feature extraction for specified image features).
Allowable Subject Matter
Claim 4-10 and 14-19  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Tamayama et al. (U.S. Patent Publication Number 2012/0314093 A1) discloses an image processing apparatus for correcting a motion blur or an out-of-focus blur of images continuous in time, including an extraction unit for extracting a frequency component not included in an image of interest using a predetermined filter from a corrected image in which the motion blur or the out-of-focus blur is corrected as an image temporally previous to the image of interest aligned with the image of interest, and a synthesis unit for synthesizing the frequency component extracted by the extraction unit with the image of interest.
Gobert (U.S. Patent Publication Number 2010/0119171 A1) provides an improved method and device for digital motion blur removal by using motion information extracted from a sequence of images captured immediately before the image to be corrected was captured. In particular, the invention includes estimating (56) motion information of the previous sequence of images and analyzing them based on motion estimation techniques and then extrapolating (58) the motion of the image to be corrected based on the motion estimation in order to remove (62) the motion blur effects in the desired captured image. The various types of devices which may implement the method of the present invention will thereby display (64) blur free digital images. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        November 29, 2022